UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-34482 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2014 and December 31, 2013 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2014 and 2013 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2014 and 2013 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2014 and 2013 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 33 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 72 Item 4. Controls and Procedures 73 PART II. Other Information: Item 1. Legal Proceedings 74 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 4. Mine Safety Disclosures 74 Item 5. Other Information 74 Item 6. Exhibits 74 SIGNATURES 75 EXHIBIT INDEX 76 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) June 30, December 31, ASSETS Real estate, at cost: Land $ 4,051,053 $ 4,068,306 Buildings and improvements 12,519,973 12,475,556 Development costs and construction in progress 1,550,084 1,353,121 Leasehold improvements and equipment 132,485 132,483 Total 18,253,595 18,029,466 Less accumulated depreciation and amortization (3,527,372) (3,381,457) Real estate, net 14,726,223 14,648,009 Cash and cash equivalents 1,371,226 583,290 Restricted cash 160,353 262,440 Marketable securities 206,917 191,917 Tenant and other receivables, net of allowance for doubtful accounts of $21,521 and $21,869 118,217 115,862 Investments in partially owned entities 1,267,370 1,166,443 Investment in Toys "R" Us 26,309 83,224 Real Estate Fund investments 549,091 667,710 Mortgage and mezzanine loans receivable, net of allowance of $5,811 and $5,845 17,417 170,972 Receivable arising from the straight-lining of rents, net of allowance of $3,375 and $4,355 850,278 817,357 Deferred leasing and financing costs, net of accumulated amortization of $286,668 and $264,451 467,455 411,927 Identified intangible assets, net of accumulated amortization of $233,449 and $277,998 289,475 311,963 Assets related to discontinued operations 208,309 314,622 Other assets 478,139 351,488 $ 20,736,779 $ 20,097,224 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Mortgages payable $ 8,988,843 $ 8,331,993 Senior unsecured notes 1,791,814 1,350,855 Revolving credit facility debt 88,138 295,870 Accounts payable and accrued expenses 452,641 422,276 Deferred revenue 501,384 529,048 Deferred compensation plan 111,858 116,515 Liabilities related to discontinued operations - 13,950 Other liabilities 382,789 438,353 Total liabilities 12,317,467 11,498,860 Commitments and contingencies Redeemable partnership units: Class A units - 11,430,318 and 11,292,038 units outstanding 1,219,958 1,002,620 Series D cumulative redeemable preferred unit - 1 unit outstanding 1,000 1,000 Total redeemable partnership units 1,220,958 1,003,620 Equity: Partners' capital 8,234,173 8,428,534 Earnings less than distributions (1,872,250) (1,734,839) Accumulated other comprehensive income 92,221 71,537 Total Vornado Realty L.P. equity 6,454,144 6,765,232 Noncontrolling interests in consolidated subsidiaries 744,210 829,512 Total equity 7,198,354 7,594,744 $ 20,736,779 $ 20,097,224 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands, except per unit amounts) REVENUES: Property rentals $ 540,124 $ 534,074 $ 1,068,224 $ 1,067,867 Tenant expense reimbursements 76,202 72,291 162,792 148,255 Cleveland Medical Mart development project - 16,990 - 29,133 Fee and other income 50,280 47,861 96,208 144,674 Total revenues 666,606 671,216 1,327,224 1,389,929 EXPENSES: Operating 261,453 259,168 534,844 524,915 Depreciation and amortization 129,025 133,180 276,676 272,497 General and administrative 44,568 50,305 96,726 101,685 Cleveland Medical Mart development project - 15,151 - 26,525 Impairment losses, acquisition and transaction related costs 4,083 3,350 25,867 3,951 Total expenses 439,129 461,154 934,113 929,573 Operating income 227,477 210,062 393,111 460,356 (Loss) applicable to Toys "R" Us (57,591) (36,861) (55,744) (35,102) Income from partially owned entities 3,849 1,472 3,981 22,238 Income from Real Estate Fund 100,110 34,470 118,258 51,034 Interest and other investment income (loss), net 9,435 26,415 21,328 (22,660) Interest and debt expense (117,051) (120,657) (226,493) (241,003) Net gain (loss) on disposition of wholly owned and partially owned assets 905 1,005 10,540 (35,719) Income before income taxes 167,134 115,906 264,981 199,144 Income tax expense (3,599) (2,877) (5,181) (3,950) Income from continuing operations 163,535 113,029 259,800 195,194 Income from discontinued operations 2,152 69,292 4,043 276,054 Net income 165,687 182,321 263,843 471,248 Less net income attributable to noncontrolling interests in consolidated subsidiaries (63,975) (14,930) (75,554) (26,216) Net income attributable to Vornado Realty L.P. 101,712 167,391 188,289 445,032 Preferred unit distributions (20,379) (20,716) (40,759) (43,204) Preferred unit redemptions - 8,100 - (1,130) NET INCOME attributable to Class A unitholders $ 81,333 $ 154,775 $ 147,530 $ 400,698 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations, net $ 0.40 $ 0.43 $ 0.72 $ 0.62 Income from discontinued operations, net 0.01 0.35 0.02 1.40 Net income per Class A unit $ 0.41 $ 0.78 $ 0.74 $ 2.02 Weighted average units outstanding 198,232 197,569 198,075 197,466 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations, net $ 0.39 $ 0.43 $ 0.71 $ 0.62 Income from discontinued operations, net 0.01 0.35 0.02 1.39 Net income per Class A unit $ 0.40 $ 0.78 $ 0.73 $ 2.01 Weighted average units outstanding 199,746 198,665 199,550 198,522 DISTRIBUTIONS PER CLASS A UNIT $ 0.73 $ 0.73 $ 1.46 $ 1.46 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands) Net income $ 165,687 $ 182,321 $ 263,843 $ 471,248 Other comprehensive income (loss): Change in unrealized net gain on available-for-sale securities 1,878 20,348 15,003 169,138 Pro rata share of other comprehensive income (loss) of nonconsolidated subsidiaries 14,163 (19,707) 5,877 (23,354) Change in value of interest rate swap (545) 12,037 1,065 14,560 Other (2) (3) (1) 530 Comprehensive income 181,181 194,996 285,787 632,122 Less comprehensive income attributable to noncontrolling interests in consolidated subsidiaries (63,975) (14,930) (75,554) (26,216) Comprehensive income attributable to Vornado Realty L.P. $ 117,206 $ 180,066 $ 210,233 $ 605,906 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,202,878 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income attributable to Vornado Realty L.P. - 445,032 - - 445,032 Net income attributable to redeemable partnership units - (23,916) - - (23,916) Net income attributable to noncontrolling interests in consolidated subsidiaries - 26,216 26,216 Distributions to Vornado - (272,825) - - (272,825) Distributions to preferred unitholders - (42,070) - - (42,070) Issuance of Series L preferred units 12,000 290,536 - 290,536 Redemption of Series F and Series H preferred units (10,500) (253,269) - (253,269) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 180 14,980 - - - 14,980 Under Vornado's Omnibus share plan - - 62 3,567 - - - 3,567 Under Vornado's dividend reinvestment plan - - 11 903 - - - 903 Contributions: Real Estate Fund - 18,781 18,781 Other - 15,186 15,186 Distributions: Real Estate Fund - (43,145) (43,145) Other - (120,051) (120,051) Conversion of Series A preferred units to Class A units (2) (90) 3 90 - Deferred compensation units and options - - - 4,786 (305) - - 4,481 Change in unrealized net gain on available-for-sale securities - 169,138 - 169,138 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (23,354) - (23,354) Change in value of interest rate swap - 14,560 - 14,560 Adjustments to carry redeemable Class A units at redemption value - - - (29,393) - - - (29,393) Redeemable partnership units' share of above adjustments - (9,034) - (9,034) Preferred unit redemptions - (1,130) - - (1,130) Deconsolidation of partially owned entity - (165,427) (165,427) Other - - - (25) (3,154) 530 (34) (2,683) Balance, June 30, 2013 52,683 $ 1,277,455 186,991 $ 7,197,786 $ (1,471,643) $ 132,894 $ 784,735 $ 7,921,227 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,151,309 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado Realty L.P. - 188,289 - - 188,289 Net income attributable to redeemable partnership units - (8,564) - - (8,564) Net income attributable to noncontrolling interests in consolidated subsidiaries - 75,554 75,554 Distributions to Vornado - (273,694) - - (273,694) Distributions to preferred unitholders - (40,734) - - (40,734) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 199 19,771 - - - 19,771 Under Vornado's Omnibus share plan - - 159 9,206 - - - 9,206 Under Vornado's dividend reinvestment plan - - 9 919 - - - 919 Contributions: Real Estate Fund - 5,297 5,297 Distributions: Real Estate Fund - (132,819) (132,819) Other - (301) (301) Transfer of noncontrolling interest in Real Estate Fund - (33,028) (33,028) Conversion of Series A preferred units to Class A units (4) (193) 6 193 - Deferred compensation units and options - - 7 3,384 (340) - - 3,044 Change in unrealized net gain on available-for-sale securities - 15,003 - 15,003 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - 5,877 - 5,877 Change in value of interest rate swap - 1,065 - 1,065 Adjustments to carry redeemable Class A units at redemption value - - - (227,338) - - - (227,338) Redeemable partnership units' share of above adjustments - (1,260) - (1,260) Other - (6) - (297) (2,368) (1) (5) (2,677) Balance, June 30, 2014 52,679 $ 1,277,026 187,665 $ 6,957,147 $ (1,872,250) $ 92,221 $ 744,210 $ 7,198,354 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 263,843 $ 471,248 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 288,187 289,643 Return of capital from Real Estate Fund investments 140,920 56,664 Net realized and unrealized gains on Real Estate Fund investments (111,227) (47,109) Equity in net loss of partially owned entities, including Toys “R” Us 51,763 12,864 Straight-lining of rental income (33,413) (32,730) Distributions of income from partially owned entities 25,784 23,774 Amortization of below-market leases, net (22,624) (28,511) Impairment losses 20,842 4,007 Other non-cash adjustments 20,546 42,339 Net (gain) loss on disposition of wholly owned and partially owned assets (10,540) 35,719 Defeasance cost in connection with the refinancing of mortgage notes payable 5,589 - Net gains on sale of real estate - (267,994) Non-cash impairment loss on J.C. Penney common shares - 39,487 Loss from the mark-to-market of J.C. Penney derivative position - 13,475 Changes in operating assets and liabilities: Real Estate Fund investments (2,666) (30,893) Accounts receivable, net (2,355) 53,821 Prepaid assets (138,884) (104,149) Other assets (43,842) (35,570) Accounts payable and accrued expenses 2,157 (50,690) Other liabilities (6,437) (595) Net cash provided by operating activities 447,643 444,800 Cash Flows from Investing Activities: Development costs and construction in progress (214,615) (85,550) Proceeds from sales of real estate and related investments 125,037 648,167 Additions to real estate (105,116) (113,060) Restricted cash 102,087 16,596 Proceeds from repayments of mortgage and mezzanine loans receivable and other 96,159 47,950 Investments in partially owned entities (62,894) (59,472) Acquisitions of real estate and other (8,963) (53,992) Distributions of capital from partially owned entities 1,791 281,991 Proceeds from the sale of LNR - 240,474 Proceeds from sales of marketable securities - 160,715 Funding of J.C. Penney derivative collateral - (98,447) Return of J.C. Penney derivative collateral - 85,450 Investment in mortgage and mezzanine loans receivable - (137) Net cash (used in) provided by investing activities (66,514) 1,070,685 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Six Months Ended June 30, (Amounts in thousands) Cash Flows from Financing Activities: Proceeds from borrowings $ 1,398,285 $ 1,583,357 Repayments of borrowings (313,444) (2,800,441) Distributions to Vornado (273,694) (272,825) Purchase of marketable securities in connection with the defeasance of mortgage notes payable (198,884) - Distributions to redeemable security holders and noncontrolling interests (149,944) (181,510) Distributions to preferred unitholders (40,737) (42,451) Debt issuance costs (29,560) (9,520) Proceeds received from exercise of Vornado stock options 10,125 4,470 Contributions from noncontrolling interests in consolidated subsidiaries 5,297 33,967 Repurchase of Class A units related to stock compensation agreements and/or related tax withholdings (637) (332) Purchases of outstanding preferred units - (299,400) Proceeds from the issuance of preferred units - 290,536 Net cash provided by (used in) financing activities 406,807 (1,694,149) Net increase (decrease) in cash and cash equivalents 787,936 (178,664) Cash and cash equivalents at beginning of period 583,290 960,319 Cash and cash equivalents at end of period $ 1,371,226 $ 781,655 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $30,182 and $17,492 $ 214,239 $ 235,588 Cash payments for income taxes $ 6,726 $ 4,732 Non-Cash Investing and Financing Activities: Marketable securities transferred in connection with the defeasance of mortgage notes payable $ 198,884 $ - Defeasance of mortgage notes payable (193,406) - Elimination of a mortgage and mezzanine loan asset and liability 59,375 - Transfer of interest in Real Estate Fund to an unconsolidated joint venture (58,564) - Transfer of noncontrolling interest in Real Estate Fund (33,028) - Decrease in assets and liabilities resulting from the deconsolidation of Independence Plaza: Real estate, net - (852,166) Notes and mortgages payable - (322,903) Cash restricted for like kind exchange of real estate - (155,810) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in the Operating Partnership at June 30, 2014. All references to “we,” “us,” “our,” the “Company” and the “Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. On April 11, 2014,we announced a plan to spin offour shopping center business, consisting of 80 strip centers, four malls and a warehouse park adjacent toour East Hanover strip center, into a new publicly traded REIT (“SpinCo”). The spin-off is expected to be effectuated through a pro rata distribution of SpinCo’s shares to Vornado common shareholders and Vornado Realty L.P. common unitholders, and is intended to be treated as tax-free for U.S. federal income tax purposes. On June 26, 2014, SpinCo filed its initial registration statement on Form 10 with the Securities and Exchange Commission (“SEC”).We expect the spin-off to be completed by the end of 2014, subject to certain conditions, including the SEC declaring SpinCo’s registration statement effective, filing and approval of SpinCo’s listing application with the NYSE, receipt of third party consents, and formal approval and declaration of the distribution by Vornado’s Board of Trustees. Vornado may, at any time and for any reason until the proposed transaction is complete, abandon the separation or modify or change its terms. Vornado will retain, for disposition in the near term, 22 small retail assets which do not fit SpinCo’s strategy, and the Springfield Town Center, which is under contract for disposition (see Note 8 – Dispositions ). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado Realty L.P. and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the SEC and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form10-K, as amended, for the year ended December 31, 2013, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and six months ended June 30, 2014 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to current year presentation. 10 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 3. Recently Issued Accounting Literature In June 2013, the
